*2
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s dismissal order, filed April 3, 2015, be affirmed. The district court properly denied appellant mandamus relief because: “the Executive Branch has exclusive authority and absolute discretion to decide whether to prosecute a case,” United States v. Nixon, 418 U.S. 683, 693, 94 S.Ct. 3090, 41 L.Ed.2d 1039 (1974); appellant lacks standing to force presentation of his alleged evidence to a grand jury under 18 U.S.C. § 3332(a), see Sargeant v. Dixon, 130 F.3d 1067, 1067-70 (D.C.Cir.1997); and the Attorney General or her designees have exclusive authority to decide whether to appoint an independent prosecutor, see 28 U.S.C. § 515.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.